Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The claims 1-26 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 23 and 25, where, include: 

wherein the multiband combiner has a passband filter for each filter connector of the plurality of filter connectors of the multiband combiner, wherein each passband filter has a passband sufficiently wide to pass multiple distinct frequency bands without modification to the multiband combiner;

In claim 1, Hyoseok discloses, A modular filter system, comprising: a front panel and a back panel; a multiband combiner coupled to the front panel (fig 1 and 3, para [0049], wherein the multiband combiner comprises an antenna connector and a plurality of filter connectors, a plurality of filter modules separate from the multiband combiner (fig 2, para [0023] and fig 4, para [0067]), wherein each filter module of the plurality of filter modules includes a first connector configured to pass a first frequency band, a second connector configured to pass a second frequency band, and a combiner connector configured to pass the first frequency band and the second frequency band (fig 4, para [0068]), wherein each filter module of the plurality of filter modules is configured to duplex, combine, or split first signals in the first frequency band and second signals in the second frequency band, wherein the combiner connector of each filter module of the plurality of filter modules is coupled to a respective filter connector of the plurality of filter connectors of the multiband combiner using a respective cable (fig 2-4, fig 5B, para [0082]); and 
Wayman discloses: a fixing system comprising a plurality of bars and a plurality of plates, wherein the plurality of bars is coupled to the front panel and the back panel using fasteners, wherein the plurality of bars and the plurality of plates are configured to secure the plurality of filter modules between the multiband combiner and the back panel (fig 3 and fig 5, col 4, lines 40-45 and fig 5A, col 4, lines 60-67).
The closest prior art of record (Hyoseok NA et al. (US 2021/0013920 A1), “device and method for calibrating communication module”; Wayman et al. (US 8,254,850 B2), “Communication Module Component Assemblies”; Yang et al (US 2021/0058220 A1), “electronic device comprising diplexer capable of adjusting cutoff frequency in connection with adjustment of reception frequency band of duplexer”;  Kummetz et al (US 2018/0069741 A1), “module for combining signals having different frequencies”; Zhan et al (US 8,867,572 B1), “Apparatus And Methods For Radio Frequency Signal Boosters”;  Black et al (US 2013/0077540 A1), “communication device for simultaneous transmission by multiple transceivers” and Sharma et al (US 2008/0037218  A1), “Modular Chassis Providing Scalable Mechanical, Electrical And Environmental Functionality For MicroTCA And Advanced TCA Boards”; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461